Citation Nr: 1422788	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 2010, for the grant of service connection for ischemic heart disease.

2.  Entitlement to a higher initial rating for ischemic heart disease, rated as 60 percent disabling from March 25, 2010, to November 22, 2010, and from March 1, 2011, to the present, to include a total disability rating based on individual unemployability (TDIU) due to ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO in May 2012.  A transcript of the hearing could not be produced due to technical difficulties with the audio recording system.  In an August 2012 letter, the Board notified the Veteran that a hearing transcript could not be produced and offered to provide another hearing.  In a response received by VA in September 2012, the Veteran indicated that he did not wish to appear at another hearing.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In a September 2012 Supplemental Statement of the Case, the RO determined that the issue of a TDIU had been raised by the record and adjudicated the issue as part of the Veteran's claim for an increased rating for his ischemic heart disorder.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the Veteran is claiming to be unemployable due to the disability on appeal, the Board will treat the TDIU claim as a component of the issue on appeal.

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to a higher initial rating for ischemic heart disease is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for residuals of Agent Orange exposure was denied in an unappealed July 1979 rating decision.

2.  VA received the Veteran's claim to reopen the claim for service connection for residuals of Agent Orange exposure, claimed as ischemic heart disease, on March 25, 2010.

3.  A formal or informal claim to reopen the claim for service connection for a heart disorder due to herbicide exposure was not received prior to March 25, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 25, 2010, for the grant of service connection of ischemic heart disease are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in April 2010, prior to the November 2010 rating decision which granted service connection for ischemic heart disease, effective March 25, 2010.

The Board also finds that VA has met its duty to assist in this case.  All pertinent service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for ischemic heart disease.  He asserts that he should be awarded service connection benefits effective from December 18, 1980, the date upon which he filed a claim with the Agent Orange Veteran Payment Program and asserted injuries due to herbicide exposure.  The Veteran also claims that the medical evidence of record shows that he has received treatment for his cardiac symptoms since 1992, and the effective date should be set from the time of this early treatment.  Additionally, he contends that the appropriate effective date for service connection for his heart disease is in March 2004 when he underwent first underwent cardiac surgery.  

The Veteran initially filed a claim for service connection for residuals of Agent Orange exposure in April 1979.  In a July 1979 rating decision, the RO denied the claim for service connection for residuals of Agent Orange exposure because there was no medical evidence showing diagnosed residuals of herbicide exposure, to include a cardiac disorder.  The RO continued the denial of the claim in an October 1979 decision.  The Veteran did not appeal either denial of his claim.

On March 25, 2010, the Veteran submitted a claim to reopen the previously denied service connection claim based on Agent Orange exposure, specifically seeking service connection for ischemic heart disease.  The RO granted service connection for ischemic heart disease on a presumptive basis due to exposure the herbicides during service.  The RO assigned an effective of March 25, 2010, based on the date of receipt of the Veteran's claim to reopen.

Generally, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a 
"covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.861(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for heart disease based on presumed exposure to herbicides during such service.  The Veteran filed an initial claim for service connection for heart disease in April 1979, (approximately nine years after his separation from active military service), which was denied in a July 1979 rating decision.  This initial claim and denial are outside the scope of 38 C.F.R. § 3.816(c)(1)-(3).

Thereafter, however, the Veteran filed a claim to reopen, received on March 25, 2010, (months before ischemic heart disease, to include coronary artery disease, was added to the list of presumptive disabilities in August 31, 2010).  As such, the provisions of 38 C.F.R. § 3.816(c)(2) apply insofar as to the Veteran's March 2010 claim to reopen.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

Regarding when entitlement arose, private medical records show treatment for the Veteran's cardiac symptomatology.  The private records show that he was treated for a mitral valve prolapse beginning in January 1992.  He experienced an episode of diaphoresis and palpations in July 1995, at which time he was given a diagnosis of vertigo.  Later in September 1995, his treating physician described this episode as a symptomatic bout of arrhythmia.  The Veteran's treatment records show the first evidence of ischemic heart disease, diagnosed as coronary artery disease, in March 2004, at which time the Veteran underwent a cardiac catheterization and stent placement.  

The record does not include any communication from the Veteran, either formal or informal, indicating that he wished to reopen the claim for service connection for residuals of Agent Orange exposure or a heart disorder prior to March 25, 2010.

Given the foregoing, the Veteran is not entitled to an earlier effective date for the award of service connection for ischemic heart disease.  In this case, the RO awarded the earliest possible effective date, March 25, 2010, the date of receipt of the claim to reopen his previously denied claim for service connection.  The Board similarly finds that there is no evidence of a formal or informal claim received by VA subsequent to the July 1979 rating decision, but prior to March 25, 2010.  In reaching this determination, the Board has considered the evidence submitted by the Veteran showing that he filed a claim for damages on December 18, 1980, with the Agent Orange Veteran Payment Program, as well as his argument essentially that his Agent Orange Veteran Payment Program claim should also be construed as a claim for VA disability benefits.  The Board highlights, however, that the Agent Orange Veteran Payment Program is not related to VA and instead stems from a court settlement in a class-action product-liability lawsuit brought by Vietnam veterans' against the manufacturers of Agent Orange.  Thus, a claim filed with the Agent Orange Veteran Payment Program is not considered to be a claim for VA disability benefits.  As such, there is no evidence of record that could be construed as an attempt to reopen the previously denied claim based on Agent Orange exposure prior to March 25, 2010.

Although the Veteran's ischemic heart disease was first diagnosed in March 2004, he is not entitled to an earlier effective date based on the date that the disability arose.  As previously explained, the effective date for a covered herbicide disease for a Nehmer class member is the date that the claim was received by VA or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  In this case, the Veteran filed his claim for benefits after he was assessed with ischemic heart disease, making the date of his claim the later of the two events.  While the Board recognizes that the Veteran received treatment for his disability prior to March 2010, he did not file his claim for benefits until many years after he began receiving treatment for his cardiac symptoms and his heart disease was diagnosed.  Given these facts, the date that he filed his claim to reopen, March 25, 2010, is the earliest possible effective date assignable under VA regulations.  To the extent that the Veteran argues that an earlier effective date is warranted based on the date of the initial diagnosis or treatment of the disability, his argument fails.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for ischemic heart disease earlier than March 25, 2010, is assignable, the claim for an earlier effective date must be denied based on the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 25, 2010, for the award of service connection for ischemic heart disease is denied.


REMAND

As for the remaining claim, the Veteran claims that a disability rating higher than 60 percent is warranted for his ischemic heart disease.  In September 2012, he submitted portions of his VA treatment records in support of his contention that his disability had increased in severity since the last VA examination for compensation and pension purposes.  Moreover, at the hearing before the undersigned, the Veteran alleged that the disability had increased in severity since the most recent VA examination of the disability.  Therefore, further development is warranted in order to afford him a current VA examination to assess the severity of his ischemic heart disease.

In addition, while this case is in remand status, development to obtain any outstanding treatment records pertinent to the claim should be undertaken.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Provide the Veteran all required notice in response to the claim for increased rating for ischemic heart disease based on unemployability.  He should be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  After completing the development requested above, arrange for the Veteran to be scheduled for an examination to determine the current nature and severity of ischemic heart disease.  The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's heart disability is sufficient by itself to render him unable to obtain or retain any form of substantially gainful employment consistent with his education and occupational background.  The rationale for all opinions expressed must also be provided.

4.  The AOJ should undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


